  Case: 2:20-cv-05376-ALM-KAJ Doc #: 7 Filed: 11/19/20 Page: 1 of 3 PAGEID #: 40



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

MICHAEL ASAMOAH,

                       Plaintiff,

       v.                                              Civil Action 2:20-cv-5376
                                                       Chief Judge Algenon L. Marbley
                                                       Magistrate Judge Jolson
TIGERPOLY MANUFACTURING, INC.,

                       Defendant.



                              REPORT AND RECOMENDATION

       This matter is before the Undersigned on Plaintiff’s Motion for Leave to proceed in forma

pauperis. (Doc. 1). Following his initial request to proceed in forma pauperis, the Court ordered

Plaintiff to submit a supplemental memorandum supporting his request. (Doc. 2). Specifically,

the Court noted that, over the past year, Plaintiff has filed four actions in this Court and recently

paid the filing fee in two actions. (Id.). So the Court ordered Plaintiff to explain “how his financial

condition has changed” since those actions “and why it prevents him from paying the filing fee

now.” (Id.). And it set forth specific instructions on how to make this showing. (Id.).

       But Plaintiff’s Supplemental Memorandum (Doc. 3) was of little help. Contrary to the

Court’s directive, Plaintiff failed to provide his recent income, indicate the value of his home or

other mortgaged property, or explain how his financial situation has changed in the recent months.

(See id.). The Court gave Plaintiff another chance. (Doc. 4). Again, it ordered him to provide the

Court with information regarding: his income from October 14, 2019, through December 31, 2019;

the property to which Plaintiff’s $1,300 mortgage payment applies, (see Doc. 1 at 3), and the

underlying value of that property; as well as an explanation of why he could pay the filing fee in

his three cases since his unemployment, but cannot pay it here.
  Case: 2:20-cv-05376-ALM-KAJ Doc #: 7 Filed: 11/19/20 Page: 2 of 3 PAGEID #: 41




       Plaintiff’s third attempt fares no better. Plaintiff represents: he does not have the money

to pay the filing fee; he does not own a home; and he has not been employed since December 31,

2019. (Doc. 6 at 1). For support, he relies on an affidavit of poverty, (Doc. 6 at 3), as well as

several earning statements, (id. at 4–9). While Plaintiff’s earning statements show his income

from October 14, 2019, through December 31, 2019, the Court’s other questions (see Docs. 2, 4)

remain unanswered. For instance, Plaintiff fails to identify the property to which the $1,300

mortgage payment applies, (see Doc. 1 at 3), or the underlying value of that property. Nor does

he explain why he cannot pay the filing fee now, when he could in three cases following his

unemployment.

       To proceed in forma pauperis, Plaintiff must submit records reflecting that he cannot pay

the Court’s filing fee without depriving himself and his dependents the “necessities of life.” Adkins

v. E.I. DuPont de Nemours & Co., Inc., 335 U.S. 331, 339 (1948) (internal quotation marks

omitted). Although Plaintiff need not be totally destitute to proceed in forma pauperis, paying the

filing fee must pose more than a mere hardship. See Foster v. Cuyahoga Dep’t of Health & Human

Servs., 21 F. App’x 239, 240 (6th Cir. 2001) (noting that “the question is whether the court costs

can be paid without undue hardship”). Consequently, unless it is clear that the one-time payment

of the Court’s filing fee will render Plaintiff unable to provide for himself and his dependents, the

Court cannot grant him in forma pauperis status. See Adkins, 335 U.S. at 339.

       The Court cannot make this finding here. Based on the information Plaintiff has provided

thus far, it is unclear whether paying the one-time filing fee of $400.00 would impose an undue

hardship upon him. As explained, he has repeatedly failed to comply with the Court’s directions

to supplement the record. And on the record before it, the Court has no basis to conclude that

paying the filing fee in this case would cause Plaintiff to deprive himself the necessities of life.



                                                 2
  Case: 2:20-cv-05376-ALM-KAJ Doc #: 7 Filed: 11/19/20 Page: 3 of 3 PAGEID #: 42




Accordingly, it is RECOMMENDED that Plaintiff’s Motion for Leave to Proceed in forma

pauperis (Doc. 1) be DENIED.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: 11/19/2020                                       /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   3
